Motion for reargument granted. [See 248 App. Div. 942.] Upon reargument and amplification of the record by the stipulation of the attorneys, dated October 13, 1936, order reversed on the law and facts, with costs, and summary judgment granted in favor of the plaintiff for the relief demanded in the complaint. Memorandum; Our reversal is based upon our con*710elusion that the title was unmarketable because the will of Alexander A. McFarlan is of doubtful legal construction in respect to whether the grandchildren of Alexander A. McFarlan had or had not an interest in the property at the time that the foreclosure was instituted. As to the question of marketability, in relation to the easements, we are of the opinion that a question of fact is involved. All concur. (The order denies motion to strike out amended answer and for summary judgment in an action to recover purchase price of a house purchased on a contract.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.